                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN OUM,                                :      CIVIL ACTION
         Plaintiff,                       :
                                          :
       v.                                 :      No.: 20-cv-1970
                                          :
CAROL DOUGHERTY, et al.                   :
         Defendants.                      :


                                        ORDER


       AND NOW, this      21ST     day of May, 2021, upon consideration of Defendant’s

Partial Motion for Summary Judgment (ECF No. 31) and Plaintiff’s Response in Opposition

(ECF No. 34), and for the reasons set forth in the accompanying Memorandum, IT IS HEREBY

ORDERED that the motion is GRANTED.



                                                 BY THE COURT:


                                                  /s/ Lynne A. Sitarski
                                                 LYNNE A. SITARSKI
                                                 United States Magistrate Judge
